Wagner, Judge,
delivered the opinion of the court.
Prima facie, a party who writes his name on the back of a promissory note, of which he is neither payee nor indorsee, is to be treated as a maker of the note, and the payee is entitled to recover of him without proof of demand on the maker and notice of non-payment. (Powell v. Thomas, 7 Mo. 440; Hooper v. Pritchard, id. 492; Lewis v. Harvey, 18 Mo. 74; Baker v. Block, 30 Mo. 225.) The note was presumptive evidence of the defendant’s undertaking as a maker, and he introduced himself as a witness, and gave evidence tending to show that he placed his name on the back of the note as indorser, and not as maker. The trial was before the court, and no instructions were asked for or given by either party. There is no point of law saved which this court can pass upon.
In what character the defendant put his name on the back of the note, was a question of fact within the exclusive province of the trial court to determine, and we will not undertake to weigh the evidence. The verdict and judgment, therefore, can not be disturbed.
Judgment affirmed.
The other judges concur.